Case: 18-11135    Date Filed: 12/13/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-11135
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cr-20786-UU-4



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

HERIBERTO MANYOMA DIAZ,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 13, 2018)



Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 18-11135     Date Filed: 12/13/2018   Page: 2 of 2


      Heriberto Manyoma Diaz appeals his 120-month sentence following his

conviction for possession with intent to distribute more than five kilograms of

cocaine while onboard a vessel subject to the jurisdiction of the United States, in

violation of the Maritime Drug Law Enforcement Act, 46 U.S.C. § 70501 et seq.

(MDLEA). Diaz contends the MDLEA’s exclusion from safety-valve relief

provided in 18 U.S.C. § 3553(f) violates his right to equal protection under the

Fifth Amendment. Because Diaz’s sole argument is foreclosed by this Court’s

decision in United States v. Castillo, 899 F.3d 1208, 1213 (11th Cir. 2018), we

affirm. See United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(“Under the prior precedent rule, we are bound to follow a prior binding precedent

unless and until it is overruled by this court en banc or by the Supreme Court.”

(quotation omitted)).

      AFFIRMED.




                                          2